 In the MatterofW. A.JONES FOUNDRY & MACHINE Co., EMPLOYERandPATrERN MAKERS LEAGUE OF NORTH AMERICA,A. F. L., PETI-TIONERIn the Matter of W. A. JONES FOUNDRY & MACHINE CO., EMPLOYERandINTERNATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTHAMERICA, A. F. L.Cases Nos. 13-11C-452 and 13-11C-198, respectively.Decided April27,1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore Philip Licari, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Pattern Makers League of North America, AFL, hereincalled the Pattern Makers, the International Molders and Foundry'Workers Union of North America, AFL, herein called the FoundryWorkers, and the United Automobile, Aircraft and Agricultural Im-plement Workers, Local No. 158, CIO, herein called the Intervenor,are labor organizations claiming to represent employees of theEmployer.3.The Intervenor contends that an election at this time is barredby its agreement with the Employer dated November 24, 1948.Therecord discloses that on November 22, 1947, the Intervenor and theEmployer executed a contract covering all the Employer's productionand maintenance employees, for a term extending to November 22,'1948.On September 16, 1948, the Intervenor notified the Employerthat it desired to modify that contract.On October 21, and Novem-ber 5, 1948, respectively, the FoundryWorkers and the Pattern83 N. L. R. B., No. 28.211 212DECISIONS-OF NATIONALLABOR RELATIONS BOARDMakers filed their petitions.On November 23, 1948, the RegionalDirector dismissed the Foundry Workers' petition upon the ground ofan apparently insufficient showing of interest.All parties weremailed copies of the Regional Director's notification of dismissal, inwhich he stated that the Foundry Workers could obtain a review ofhis action by filing a request for such review with the Board within10 days.On November 24, 1948, the Employer and the Intervenor executedan interim agreement, which modified the contract dated November22, 1947, and extended it for an additional 2-year term.On Novem-ber 29, 1948, the Foundry Workers filed with the Board a timely re-quest for review of the Regional Director's dismissalof its petition:On November 30, 1948, the Regional Director withdrew his dismissal,and, on the same day, the Foundry Workers filed an amended peti-tion.On December 2, 1948, the Intervenor and the Employer for-mally executed a new contract embodying the terms of the contractdated November 22, 1947, and the-amendments contained in the 1948interim agreement.As the Pattern Makers' petition, was filed before the- execution ofthe interim agreement of November 24, 1948, it is not barred by suchagreement or by the subsequent contract of December 2, 1948..The Foundry Workers' petition likewise is not barred,because itsoriginal petition also preceded the execution of the interim agree=ment.Although this ,petition was dismissed by the Regional Direc-tor, the execution of the interim'agreementoccurred during the pe-riod within which the Petitioner's right to pursue its request for adetermination of representatives was preserved by the Board's Rulesand Regulations, which provide for the filing of a timely appeal.' Inthis case, as set forth above, the issue raised by the Foundry Workers'appeall became moot, because the Regional Director thereafter re-scinded his action of dismissal, and accepted an amended petition.2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the,meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Pattern Makers seeks to represent a unit consisting of all pat-tern makers and apprentices.The Foundry. Workers seeks to rep-Section 203 63, of National Labor Relations Board Rules and Regulations,Series 5, asamended.See also :Matter of Corn Products RefiningCo.,80 N. L.R. B. 367, where weheld that a,petitionDirector's dismissal,later reversed by the Board,was pending.2'The amended petition somewhat narrowed the unit by specifically excluding certaincategories of employees which appear to have been included in the unit description. asframed in the original petition. W. A. JONES FOUNDRY & MACHINECO.213resent a unit consisting of foundry employees.The Employer andthe Intervenor contend that both units are inappropriate.The pattern makers and apprentices work in a pattern shop that issupervised by the pattern maker foreman.An apprenticeship of 5years is required to qualify as a journeyman pattern maker.Asjourneymen pattern makers and apprentices constitute a highly skilledand well-recognized craft group, we find that they may constitutea separate unit.The Foundry Workers seeks to represent a unit of full time foundryemployees, excluding machine shop, powerhouse, and pattern shopemployees, and all outside laborers including car unloaders and mate-rial handlers.Specifically included in the unit are the usual foundryclassifications, such as molder, cupola tender, shake-out man, coremaker, cleaner, and laborer.All of these employees operate as adistinct department under single supervision and are physically sepa-rated from the rest of the plant.There is little interchange of em-ployees between the foundry and other departments in the plant.Asthese employees constitute an historically recognized occupationalgroup, we find that they may be represented in a separate unit if they sodesire.3As noted above, the Foundry Workers would exclude from the unitall outside laborers, or car unloaders and material handlers.Theprimary duty of these employees is to unload freight cars of sand,scrap iron, coke and similar materials.When there are no cars tounload, they are assigned to jobs as foundry laborers inside the foun-dry.They are at all times under the supervision of the foundry super-intendent.We believe that their interests and duties are more closelyallied to those of the regular foundry employees than to those of theemployees of the .machine shop or other departments of the Employ-er's plant.Accordingly, we shall include them in ,the voting groupof foundry employees hereinafter set forth.We shall direct that separate elections be held among the employeesin the following voting groups, excluding all supervisors as defined inthe Act :1.All journeymen pattern makers and apprentices.2.All full time foundry employees, including outside laborers,car unloaders, and material handlers, but excluding machine shop,powerhouse, and pattern shop employees, and all guards and profes-sional employees.However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressed8Matter of Ma800tStoveCompany,75N. L. R. B. 427;Matter of C. A.Dunham Company,74 N. L.R. B. 212.844340-50-vol. 83-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the elections hereinafter directed. If the employees in voting group(1) select the Pattern Makers, or the employees in voting group (2)select the Foundry Workers, such employees will be taken to haveindicated a desire to constitute a separate appropriate unit.DIRECTION OF ELECTIONS 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in thevoting groups listed in paragraph 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cludingithose employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe elections, and also excluding employees on strike who are notentitled to reinstatement, to determine :Whether the employees in group (1) desire to be represented, forpurposes of collective bargaining, by Pattern Makers League of NorthAmerica, or by United Automobile, Aircraft and Agricultural Imple-ment Workers, Local No. 158, C. I. 0., or by neither.Whether the employees in group (2) desire to be represented, forpurposes of collective bargaining, by the International Molders andFoundry Workers Union of North America, A. F. L., or by United-Automobile, Aircraft and Agricultural Implement Workers, LocalNo. 158, C. 1. 0., or by neither.4The compliance status of the Intervenor has lapsed since the hearing in this matter.The Regional Director is herewithinstructedto deletethe Intervenor's name from the ballotin the election directed herein if the Intervenor has not, within 2 weeksfrom this date,renewed its compliance with Section9 (f), (g), and(h).No electionshall be scheduledwithin the 2-week period allowed untiland unless compliance has been renewed.